Robinson, J.
(dissenting). The plaintiff brings this action to quiet title to a half section of land in Rolette county. He avers that he is the owner in fee simple, and that defendants claim an estate adverse to him. Defendant Ritz answers that in May, 1915, the Twin City Investment Company was the owiner of the land, and contracted to sell the *768same to Albert Winter, of Mankato, Minn.; that by a written contract Winter agreed to pay $4,000 in accordance with four promissory notes, and to pay a $5,000 mortgage of record, and that in May, 1916, for the express consideration of $1, Winter assigned the contract to Ritz, of Minneapolis, President of the Twin City Investment Company; that on May 23, 19x6, Ritz made to the Gold-Stabeck Company a mortgage on the same land to secure $2,000; that it was recorded in July, 1918, and that it has not been paid. To the same effect is the answer of the GoldStabeck Company. The reply avers that at the time of making the $2,000 mortgage Ritz had no title to the land, and that the mortgage conveyed no title or interest. • *
The plaintiff claims title by deeds as follows: November 3, 1917. The Twin City Investment Company conveyed the land to Janzow by general warranty deed, recorded November 30, 1917. November 26, 1917, Janzow conveyed title to Wheelock Mowry, the plaintiff’s grantor, by general warranty deed, recorded November 30, 1917. November 28, 1917, Wheelock Mowry contracted to convey the land to Ritz in consideration of $10,000 viz. $1,000 on the 1st day of December, 1918, $1,800 on the 1st day of December, 1919, $2,200 on the 1st day of September, 1920; $5,000 December 1, 1921. March 29, 1919, by general warranty deed, recorded July 12, 1920, Wheelock Mowry conveyed the land to Jason R. Mowry. The chain of title seems a little crooked. Winter made no payment of any consequence, and Janzow w!as a mere go-between. However, the deed made to Wheelock Mowry through Janzow was made to secure a loan as shown by the contract to conveiy the land to Ritz. The deed to Wheelock Mowry conveys to him and his grantors the legal title and the possession of the land, and the conveyance was not in any way subject to the Gold-'Stabeck mortgage. When Ritz made that mortgage he had no title and very little equity. -The mortgage was not recorded, nor was the contract recorded until Ritz obtained from Wheelock the money to purchase the land and to pay the recorded mortgages and taxes against it. When a party who has no title to land gives a mortgage with covenants of title and afterwards acquires title, then, as against him, the title inures to the benefit of his grantee or mortgagee, but it does not take priority over a deed or mortgage given to secure the purchase price of the land and to perfect title.
• The only real question in this case is on the amount due the plaintiff. By his reply the plaintiff states the several amounts paid to perfect title *769in addition to the large loan secured by the Mowry contract to convey title to Ritz. The trial court computed the several amounts paid, with interest at six per cent, till June 13, 1921. It found the same to be $6,869.36, and in addition the sum of $5,000, with 6 per cent, per annum from November 30, 1917, which amounted to $6,250. Thus it appears at the present time there is due the plaintiff over $13,000. On the original loan of $10,000 Ritz agreed to pay 7 per cent., and he never paid a dollar on the loan. He paid nothing on the principal, interest, or taxes. He never put any good money into the land only as he got it from Wheelock Mowry. He completely disregarded all his promises and obligations to pay money. On the contract for a deed he agreed to pay 7 per cent, on the loan, and of course he should pay 7 per cent, on the original loan. No error being shown, we adopt the figures of the trial court, and hold that there is now due the plaintiff $6,969.36, with interest at 6 per cent, from June 13, 1921. And there is due $5,000, with interest at 6 per cent, from November 30, 1917. And there is due for interest on the original loan x per cent, a year since November 30, 1917, the date of the contract by which Ritz agreed to pay 7 per cent, on $9,000. The x per cent, is to make in all 7 per cent.
And as Ritz by his answer presented a false issue by claiming title to the land, instead of offering to pay the amount due and demanding a deed, he should pay the costs of the trial court and of the appeal to this court. Hence the trial court should set aside the judgment herein, and in lieu thereof enter judgment to this effect: That the plaintiff is the owner of the fee title to the land in question, and that the same is not subject to any prior liens or claims. That there is due the plaintiff from Hermán C. Ritz $6,869.36, with interest at 6 per cent, from June 13, 1921, $5,000, with interest at 6 per cent, from November 30, 1917, and 1 per cent, a year on $9,000 from November 30, 1917, amounting to a sum to be computed by the court at the time of entering judgment, and stated in the judgment. Also, that Herman Ritz may pay the same, with interest at 6 per cent., within 60 days after the entry of judgment, with the costs of the trial court and the costs of the appeal, and on such payment the plaintiff must release and quitclaim to Herman C. Ritz the title to said land; ánd if payment be not so made, then that the land be advertised for sale and sold by the sheriff of Rolette county the same as jn a regular mortgage foreclosure, to satisfy the amount due, with interest and costs. And if the land be not redeemed within a year *770from the date of sale as provided by law, then that Herman C. Ritz and all persons claiming under him be forever barred from any title, claim, lien, or interest in said land.